                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

Mohamed Elsherif,                                   Case No. 18-cv-2998-DWF-KMM

                       Plaintiff,
                                                             ORDER
v.

Mayo Clinic, et al.,

                       Defendants.


        This matter is before the Court on Dr. Elsherif’s Motion to Take Defendants’
Depositions Out of Time Due to COVID-19. ECF No. 210. Among other
justifications for the continuance, counsel for Dr. Elsherif asserts that he and his
family are in high-risk groups for COVID-19, and his time is currently spent
managing that emergency. ECF No. 214. The defendants oppose the motion,
preferring to proceed with the depositions as scheduled. ECF No. 211.
        The discovery deadlines in this case will be extended, and the depositions must
be rescheduled. It is essential that all Minnesotans work together to slow the spread of
this terrible pandemic. In addition, counsel and litigants need to be patient and
understanding with one another, and they should work cooperatively to adjust
schedules as needed. The disruption caused by the pandemic, and the greater
disruption that is likely in the next few days, are extraordinary. The impact on
“business as usual,” particularly for smaller law firms and solo practitioners who do
not have large support staffs and advanced technological systems that make a
transition to remote work much easier, cannot be overstated. Moreover, it is hard to
imagine a more appropriate showing of good cause to extend the deadlines than
plaintiff’s counsel’s need to provide assistance to family members who are at a greater
risk of complications should they be exposed to the virus currently disrupting nearly
every aspect of daily life in this country. Fed. R. Civ. P. 16(b)(4).

        Here, pressing ahead with depositions next week over a request to postpone
them is simply unnecessary. The defendants are understandably eager to conclude this
litigation. Candidly, given the acrimony that has at times infused this litigation, the
                                            1
Court also looks forward to its conclusion. But aside from the delay of that goal, the
defendant offers no evidence that there will be any meaningful prejudice caused by a
postponement of the two remaining depositions.

       Finally, the Court briefly addresses the Motion to Compel that was added to
Dr. Elsherif’s amended motion. ECF 213. It appears from the briefing that this
Motion was quietly added without an attempt to appropriately meet and confer on the
issue. Because it is not urgent that the Court make a determination on this aspect of
Dr. Elsherif’s motion, the Court will not address it at this time. The parties should
include any issues related to a potential 30(b)(6) deposition in their discussions about
scheduling.

      Therefore, IT IS HEREBY ORDERED THAT:
      1. Dr. Elsherif’s request to postpone the depositions at issue until a later date
         is GRANTED.

      2. The deadlines contained in the scheduling order are temporarily stayed,
         including the modification to the March 31, 2020 fact discovery deadline
         reflected in the Court’s December 19, 2019 Order. ECF No. 130, Part I.

      3. Counsel must meet and confer about when those depositions might be set,
         and must then file a stipulation regarding any needed adjustments to the
         schedule. In light of the rapidly evolving situation with COVID-19 in the
         State of Minnesota, the Court will not require the submission of such a
         scheduling proposal for 30 days. If counsel cannot agree about those
         adjustments, the Court will hold a telephonic status conference.


Date: March 24, 2020                            s/ Katherine Menendez
                                                Katherine Menendez
                                                United States Magistrate Judge




                                           2
